The State of TexasAppellee/s




                              Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 23, 2014

                                        No. 04-14-00412-CR

                                     Robert MARTINEZ, JR.,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CR6698
                           Honorable Maria Teresa Herr, Judge Presiding


                                          ORDER
Sitting:         Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

        Appellant pled nolo contendre to Driving While Intoxicated-3D/M (Habitual) and was
sentenced within the terms of a plea bargain. The trial court’s certification of appellant’s right to
appeal states this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX. R.
APP. P. 25.2(a)(2). After allowing appellant an opportunity to file an amended trial court
certification showing appellant had the right of appeal, this court issued an opinion dismissing
appellant’s appeal on August 6, 2014.

        On September 2, 2014, appellant filed (1) a motion asking for an extension of time in
which to file a motion for rehearing and (2) a motion for rehearing. On September 4, 2014, this
court granted the request for an extension of time, but denied the motion for rehearing. On
September 15, 2014, appellant filed a “Notice of Motion for Rehearing.” It appears appellant
believes his motion for an extension of time and his motion for rehearing were not received by
and filed in this court. Appellant asks this court to order (1) the trial court clerk to provide him
with a copy of all motions filed at the trial level and (2) the court reporter to transcribe “the
record and provide a copy of such to” him. Finally, appellant asks this court to take notice of
various motions he filed with the trial court.

           Appellant’s requests are DENIED.
     It is so ORDERED on the 23rd day of September, 2014.

                                                            PER CURIAM

ATTESTED TO:     ____________________________
                 Keith E. Hottle
                 Clerk of Court